Citation Nr: 0615543	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  03-33 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida

THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for the residuals of fracture of the left elbow with 
postoperative ligament repair.  

2.  Entitlement to a disability rating in excess of 10 
percent for ulnar neuropathy resulting from a left elbow 
fracture.  

3.  Entitlement to a disability rating in excess of 20 
percent for residuals of gunshot wound to the right shoulder.  

REPRESENTATION

Appellant represented by:	Jewish War Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel

INTRODUCTION

The veteran served on active duty from April 1944 to July 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's claims 
seeking increased ratings for his disabilities of the left 
elbow and right shoulder.  

This appeal was originally presented to the Board in July 
2004, at which time it was remanded for additional 
development.  It has now been returned to the Board for 
appellate review.  

In a December 2005 rating decision, the RO granted the 
veteran a separate compensable rating of 10 percent for ulnar 
neuropathy of the left elbow, secondary to his service-
connected fracture.  VA may award separate disability ratings 
for impairment which is not duplicative or overlapping with 
the symptomatology of any other disability.  See Esteban v. 
Brown, 6 Vet. App. 296 (1994).  Thus, the issues on appeal 
have been expanded as noted on the first page of this 
decision.  However, because there has been no clearly 
expressed intent on the part of the veteran to limit his 
appeal to entitlement to a specified disability rating, VA is 
required to consider entitlement to all available ratings for 
his disabilities on appeal.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Accordingly, this issue remains in appellate status.  


FINDINGS OF FACT

1.  The veteran's residuals of a left elbow (minor) fracture 
with postoperative ligament repair result in flexion to 140º 
or better, and extension to at least 0º, with degenerative 
changes.  

2.  The veteran's ulnar neuropathy of the left arm and hand 
results in some loss of strength and sensation, but no 
paralysis.  

3.  The veteran's residuals of a gunshot wound to the right 
shoulder include some atrophy and loss of muscle substance, 
but no intermuscular scarring or loss of strength sufficient 
to prevent performance of daily tasks.  

4.  The veteran's residuals of a gunshot wound to the right 
shoulder result in limitation of abduction of his right 
(major) arm to shoulder height.  


CONCLUSIONS OF LAW

1.  The criteria for the award of a disability rating in 
excess of 20 percent for residuals of a left elbow fracture 
with postoperative ligament repair have not been met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 
(West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5205-13 (2005).

2.  The criteria for the award of a disability rating in 
excess of 10 percent for ulnar neuropathy of the left arm and 
hand have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5106, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 4.3, 4.7, 4.124a, Diagnostic Code 8516 (2005).

3.  The criteria for the award of a disability rating in 
excess of 20 percent for residuals of a gunshot wound to the 
right shoulder have not been met.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 4.3, 4.7, 4.71a, Diagnostic Code 5302 
(2005).

4.  The criteria for the award of a separate disability 
rating of 20 percent and no higher for limitation of motion 
of the right shoulder have been met.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 4.3, 4.7, 4.71a, Diagnostic Code 5201 
(2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The Board finds that any defect with respect to the notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran has been informed of the 
evidence needed to show his entitlement to VA benefits via 
March 2003 and July 2004 letters, a May 2003 rating decision 
and subsequent rating decisions, the statement of the case 
(SOC), the supplemental statements of the case (SSOCs), and 
the July 2004 Board remand.  In addition, the RO letters, the 
SOC, and SSOC provided the veteran with specific information 
relevant to the VA's duty to notify.  Thus, no further 
notices are required.  See Quartuccio, supra.   

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  In this case, all identified 
and available evidence has been obtained, including all 
relevant treatment records and examination reports.  Thus, 
the Board finds that no additional evidence, which may aid 
the veteran's claim or might be pertinent to the bases of the 
claim, has been submitted, identified or remains outstanding, 
and the duty to assist requirement has been satisfied.  See 
Quartuccio, supra.

Furthermore, the Board finds that the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  Although the VA notices that were provided to the 
appellant do not contain the "fourth element" per se, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to the 
claim addressed in this decision.    By the informational 
letters, the rating decisions, the SOC, the Board remand, and 
the SSOCs, VA satisfied the fourth element of the notice 
requirements.  Therefore, to decide the appeal regarding the 
veteran's claim discussed herein would not be prejudicial 
error to the claimant.  See VAOPGCPREC 7-2004.

As previously indicated, in Pelegrini, supra, the U.S. Court 
of Appeals for Veterans Claims (Court) held, in part, that 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this respect, the March 2003 RO letter properly 
notified the appellant of the evidence required to 
substantiate his claims for VA benefits.  In addition, the 
reasons and bases of the May 2003 rating decision, the SOC, 
the July 2004 Board remand, and the subsequent SSOCs 
specifically explained to the appellant what the evidence 
must show in order to establish service connection for the 
claimed disability.  Furthermore, although it is unclear from 
the record whether the appellant was explicitly asked to 
provide "any evidence in [his] possession that pertains" to 
his claim, the Board finds that he has been notified of the 
need to provide such evidence.  See 38 C.F.R. §  
3.159(b)(1).  The AOJ's March 2003 letter informed him that 
additional information or evidence was needed to support his 
claims, and asked him to send the information or evidence to 
the AOJ.  In addition, the SOC and subsequent SSOCs contained 
the complete text of 38 C.F.R. § 3.159(b)(1), which includes 
such notice.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in his possession. 

Finally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, [19 Vet. App. 473 (2006)], 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 14.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  

In the present appeal, the veteran is seeking increased 
ratings, not service connection.  As was noted above, he has 
already been provided with notice of what type of information 
and evidence was needed to substantiate his increased rating 
claim.  While he was not provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claim for 
increased ratings, any questions as to the appropriate date 
to be assigned is rendered moot.  Insomuch as the Board 
awards a separate disability rating within this decision for 
limitation of motion of the right shoulder, the veteran 
retains the right to initiate an appeal regarding the 
effective date yet to be assigned for this award by the RO.  

I. Increased rating - Left elbow fracture

The veteran seeks a disability rating in excess of 20 percent 
for his residuals of a left elbow fracture.  Disability 
evaluations are based upon the average impairment of earning 
capacity as contemplated by the schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2005).  In order to evaluate the level of disability and 
any changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  
However, where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In cases in which a reasonable doubt arises 
as to the appropriate degree of disability to be assigned, 
such doubt shall be resolved in favor of the veteran.  
38 C.F.R. § 4.3 (2005).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2005).  

When evaluating musculoskeletal disabilities, the Board must 
also consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under 
any applicable diagnostic code pertaining to limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The veteran has been granted a 20 percent rating under 
Diagnostic Code 5209, for other impairment of the flail joint 
of the elbow.  This Code provides a maximum schedular rating 
of 20 percent, already awarded the veteran, for the residuals 
of such a joint fracture.  38 C.F.R. § 4.71a, Diagnostic Code 
5209 (2005).  However, other criteria exist for the 
evaluation of elbow and forearm disabilities.  

Diagnostic Code 5206, for limitation of flexion of the 
forearm, provides a 20 percent rating for flexion of the 
minor forearm limited to 70º, a 30 percent rating for flexion 
to 55º, and a 40 percent rating for flexion to 45º.  
38 C.F.R. § 4.71a, Diagnostic Code 5206 (2005).  Diagnostic 
Code 5207, for limitation of extension, provides a 20 percent 
rating for extension limited to 90º, a 30 percent rating for 
extension limited to 100º, and a 40 percent rating for 
extension limited to 110º.  38 C.F.R. § 4.71a, Diagnostic 
Code 5207 (2005).  As the veteran is right-handed according 
to the medical record, his left arm represents his minor 
extremity.  

The veteran underwent VA orthopedic examination of his left 
elbow disability in April 2003.  He reported pain and 
weakness of his left elbow since fracturing the joint during 
military service.  He fractured his left elbow again 
approximately 15 years ago.  He currently used medication for 
his left elbow and right shoulder pain.  On objective 
physical examination, the veteran had a curved, well-healed 
and non-tender scar along the left elbow.  Range of motion 
testing revealed flexion of the left arm to 140º and 
extension to 0º.  The examiner noted that veteran's left 
elbow was characterized by pain, weakness, and fatigability, 
but did not attribute any additional limitation of motion to 
such factors.  The elbow was otherwise without inflammation, 
redness, swelling, or discoloration.  X-rays of the left 
elbow revealed post-traumatic moderately advanced 
degenerative arthritis.  

The veteran most recently underwent VA medical examination of 
his left elbow in July 2005.  He again reported pain and 
weakness of the left arm, especially in the forearm and hand.  
Physical examination revealed some loss of muscle mass in the 
left arm, along with decreased sensation in the left hand.  
Range of motion testing revealed flexion to 160º, with pain 
after 90º.  Extension was to 0º, with pain.  No ankylosis or 
loss of bone of the left arm was noted.  Moderately advanced 
degenerative changes were observed on X-ray.  

The veteran has also received regular VA and private medical 
treatment on an outpatient basis, and his clinical records 
were obtained.  While he has repeatedly reported pain and 
some weakness of the left elbow, at all times of record he 
has had full or near full range of motion of the left elbow 
joint.  

After considering all evidence of record, the Board finds the 
preponderance of the evidence to be against an increased 
rating for the veteran's residuals of a left elbow fracture, 
currently rated as 20 percent disabling.  As noted above, a 
20 percent rating is the maximum schedular rating under 
Diagnostic Code 5209, for elbow impairment.  Increased 
ratings under Diagnostic Codes 5206 and 5207 are not 
warranted, as the veteran does not exhibit limitation of 
flexion to 55º or less, or limitation of extension to 100º or 
more.  According to both the April 2003 and July 2005 VA 
examination reports, the veteran has flexion to 140º or 
better, and extension to 0º.  Also, no examiner has indicated 
any additional impairment resulting from excess fatigability, 
pain, weakness, or incoordination of the veteran's left arm 
and elbow.  Therefore, an increased rating based on such 
factors is not warranted.  See DeLuca, supra.  

Additional diagnostic criteria for the elbow and forearm are 
not for application, as the veteran does not have any loss of 
bone substance, and no limitation of motion of the left wrist 
is indicated by the medical record.  Additionally, X-rays 
taken in July 2005 revealed degenerative changes, but no 
malunion or nonunion of the ulna or radius.  See 38 C.F.R. 
§§ 4.71a, Diagnostic Codes 5205, 5210-13 (2005).  While the 
veteran has also reported pain, weakness, numbness, and other 
neurological symptoms associated with his left elbow injury, 
the Board notes he has already been awarded a separate 
disability rating for ulnar neuropathy; thus, such symptoms 
will be discussed as part of that issue.  

The Board is also aware that separate disability evaluations 
are available for scars that are poorly nourished, with 
repeated ulceration; are tender and painful on objective 
demonstration; or cause any limitation of function.  See 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (holding 
that evaluations for distinct disabilities resulting from the 
same injury could be combined so long as the symptomatology 
for one condition was not "duplicative of or overlapping 
with the symptomatology" of the other condition); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7800, 7803, 7804, 7805 (2005).  In 
the present case, the veteran has a surgical scar of the left 
elbow, verified on VA examination.  However, the examination 
reports of record have consistently described this scar as 
well-healed and non-tender, with no resulting limitation of 
motion or other impairment.  Overall, no specific impairment 
has been directly attributed by a medical examiner to the 
veteran's scar.  Accordingly, the preponderance of the 
evidence is against a separate disability rating at this time 
for this scar of the left elbow.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's left elbow disability has itself 
required no extended periods of hospitalization since the 
initiation of this appeal, and is not shown by the evidence 
to present marked interference with employment in and of 
itself, as the veteran is retired.  Therefore, the assignment 
of an extraschedular evaluation under 38 C.F.R. § 3.321(b) is 
not warranted.  The veteran has not otherwise submitted 
evidence tending to show that his service-connected 
disability is unusual, or causes marked interference with 
work other than as contemplated within the schedular 
provisions discussed herein.  

Overall, the preponderance of the evidence is against a 
disability rating in excess of 20 percent for the veteran's 
residuals of a left elbow fracture.  As a preponderance of 
the evidence is against the award of an increased rating, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).

II. Increased rating - Ulnar neuropathy

The veteran seeks a disability rating in excess of 10 percent 
for his ulnar neuropathy of the left arm.  Within a December 
2005 rating decision, the veteran was awarded a separate 10 
percent compensable rating for ulnar neuropathy of the left 
(minor) arm.  

Neuropathy of the ulnar nerve is rated under Diagnostic Code 
8516.  Mild incomplete paralysis warrants a 10 percent.  
Moderate incomplete paralysis warrants a rating of 20 
percent, while severe incomplete paralysis is assigned a 30 
percent rating for the minor extremity.  It is noted that the 
term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type of picture 
for complete paralysis given with each nerve.  Where the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, 
Diagnostic Code 8516 (2005).  

Upon receipt of his claim, the veteran underwent VA 
examination in April 2003.  He reported some pain and 
weakness of the left arm and elbow, especially with use.  A 
burning sensation and some radiation of pain down his left 
arm were also noted.  No other neurological findings were 
made on this examination.  

He underwent VA examination more recently in July 2005.  Grip 
strength of his hand was 3/5, and his finger and elbow 
flexors and elbow extensors were 4/5.  Muscle tone was also 
softer on the left compared to the right.  Light touch 
sensation was slightly diminished at the fingertips, as was 
vibratory sensation.  Pinprick sensation was within normal 
limits.  Flexor response reflexes were also normal.  Ulnar 
neuropathy was confirmed.  

After considering all evidence of record, the Board finds the 
preponderance of the evidence to be against a 20 percent 
initial rating for the veteran's left ulnar neuropathy.  
While the veteran does experience some loss of strength and 
sensation in the left forearm and hand, he has no paralysis, 
complete or incomplete, of the ulnar nerve.  Both the April 
2003 and July 2005 VA examination reports were negative for 
any limitation of motion of the fingers of the left hand or 
left wrist.  In the absence of any neurological impairment 
other than partial loss of sensation and strength in the left 
upper extremity, the Board finds the preponderance of the 
evidence indicates moderate impairment is not present.  
Therefore, a disability rating in excess of 10 percent is 
denied.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's ulnar neuropathy has itself 
required no extended periods of hospitalization since the 
initiation of this appeal, and is not shown by the evidence 
to present marked interference with employment in and of 
itself, as the veteran is retired.  Therefore, the assignment 
of an extraschedular evaluation under 38 C.F.R. § 3.321(b) is 
not warranted.  The veteran has not otherwise submitted 
evidence tending to show that his service-connected 
disability is unusual, or causes marked interference with 
work other than as contemplated within the schedular 
provisions discussed herein.  

In conclusion, the preponderance of the evidence is against 
the award of a 20 percent rating for the veteran's ulnar 
neuropathy of the left arm and hand.  As a preponderance of 
the evidence is against the award of an increased rating, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).

III. Increased rating - Right shoulder disability

The veteran seeks a disability rating in excess of 20 percent 
for residuals of a gunshot wound to the right shoulder.  This 
disability is currently rated under Diagnostic Code 5302, for 
injuries to Muscle Group II.  Muscle Group II functions in 
depression of the arm from vertical overhead to hanging at 
the side, and in downward rotation of scapula.  A slight 
injury to the dominant (major) upper extremity will be rated 
as noncompensable.  A moderate injury will be rated as 20 
percent disabling, and a moderately severe injury will be 
rated as 30 percent disabling.  Finally, a severe injury will 
be rated as 40 percent disabling.  38 C.F.R. § 4.73, 
Diagnostic Code 5302 (2005).  As the veteran is right-handed, 
his right shoulder represents his major upper extremity.  

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. 
§ 4.56(c) (2005).  A muscle injury rating will not be 
combined with a peripheral nerve paralysis rating of the same 
body part, unless the injuries affect entirely different 
functions.  38 C.F.R. § 4.55(a) (2005).  For muscle group 
injuries in different anatomical regions that do not act upon 
ankylosed joints, each muscle group injury shall be rated 
separately and the ratings combined under the provisions of 
38 C.F.R. § 4.25.  38 C.F.R. § 4.55(f) (2005).  A through-
and-through injury with muscle damage shall be evaluated as 
no less than a moderate injury for each group of muscles 
damaged.  38 C.F.R. § 4.56(b) (2005).  

A moderately severe muscle disability is shown by a through-
and-through or deep penetrating wound by a small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intramuscular scarring.  The service department record or 
other evidence should show hospitalization for a prolonged 
period for treatment of the wound.  The record should show 
consistent complaint of cardinal signs and symptoms of muscle 
disability as defined in 38 C.F.R. § 4.56(c) and, if present, 
evidence of inability to keep up with work requirements.  
Objective findings will include entrance and (if present) 
exit scars indicating the track of the missile through one or 
more muscle groups.  There should also be indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with the sound side.  
Tests of strength and endurance compared with the sound side 
will indicate positive evidence of impairment.  38 C.F.R. 
§ 4.56(d)(3) (2005).  

The veteran underwent VA examination of his right shoulder 
injury in April 2003.  He reported pain and weakness of the 
right shoulder such that he no longer played softball, swam, 
or participated in other recreational activities.  Still, he 
stated he was able to perform most other household tasks, 
such as vacuuming, and he lived independently.  He took 
medication for his shoulder pain.  He denied swelling, local 
heat, redness, drainage, instability, giving way, or abnormal 
motion.  Physical examination of the veteran's right shoulder 
revealed two small scars along the anterior aspect of the 
shoulder; both were well-healed and non-tender.  Range of 
motion testing of the right shoulder indicated forward 
elevation to 180º passively and 90º actively, with pain 
beginning at 90º.  Abduction was to 180º passively and 90º 
actively, with pain at 90º.  External rotation was to 35º and 
internal rotation was to 45º.  No muscle, ligament, or bone 
tenderness was observed.  X-rays of the right shoulder 
revealed numerous shrapnel fragments and moderate 
degenerative joint disease.  

The veteran next underwent VA examination in July 2005.  
Physical examination of the veteran's right shoulder muscles 
revealed some loss of deep fascia and muscle substance.  
Atrophy was also observed, but intermuscular scarring was 
absent.  The examiner found the veteran's muscle function was 
otherwise normal in terms of being able to perform the 
activities of daily living.  Range of motion testing revealed 
forward flexion to 80º, abduction to 90º, external rotation 
to 90º and internal rotation to 80º.  No loss of bone, 
recurrent shoulder dislocation, inflammatory arthritis, or 
joint ankylosis was observed.  X-rays again confirmed 
numerous shrapnel fragments and moderate degenerative joint 
disease of the right shoulder.  

The veteran has also received regular VA and private medical 
treatment on an outpatient basis, and his clinical records 
were obtained.  Findings made by private and VA examiners as 
part of the veteran's periodic medical check-ups are 
essentially similar to those found on the aforementioned VA 
examinations.  

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against a disability 
rating in excess of 20 percent for the veteran's gunshot 
wound to the right shoulder.  As noted above, the next higher 
rating of 30 percent requires moderately severe impairment to 
Muscle Group II, which has not been demonstrated in the 
present case.  According to the April 2003 and July 2005 
examination reports, as well as the veteran's private and VA 
outpatient treatment records, the veteran's right shoulder 
injury is without swelling, local heat, redness, drainage, 
instability, giving way, or abnormal motion.  While some loss 
of deep fascia and muscle substance was observed, 
intermuscular scarring was absent.  Some atrophy was present 
at the right shoulder, but the veteran retained the ability 
to perform all tasks of daily living involving his right 
(dominant) shoulder.  He required only pain medication for 
his injury, and was without a history of recurrent infection 
or need for hospitalization in the past several years.  
Following his initial injury, he was able to work as a truck 
driver for many years despite his right shoulder injury.  
Overall, the preponderance of the evidence is against a 
finding of moderately severe impairment, for which a 30 
percent rating would be warranted.  

However, the Board also notes that the veteran has only 90º 
of active abduction of the right shoulder, according to both 
VA examination reports.  Under Diagnostic Code 5201, for 
limitation of motion of the arm, abduction limited to 
shoulder level for a major upper extremity warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5201 
(2005).  In the present case, a separate rating based on such 
limitation of motion may be assigned without violating 
38 C.F.R. § 4.14, as the veteran's initial 20 percent rating 
was for muscle injury, and related symptomatology, alone.  
See Esteban, supra.  Therefore, a separate 20 percent rating 
under Diagnostic Code 5201 is warranted.  A rating in excess 
of 20 percent may not be granted, as the veteran does not 
have limitation of motion of the right arm to midway between 
the side and the shoulder (45º), as is required for a 30 
percent rating.  

As already discussed, separate disability evaluations may 
also be awarded under Esteban for scars that are poorly 
nourished, with repeated ulceration; are tender and painful 
on objective demonstration; or cause any limitation of 
function.  Id; 38 C.F.R. § 4.118, Diagnostic Codes 7800, 
7803, 7804, 7805 (2005).  However, in the present case while 
the veteran has several shell fragment wound scars of the 
right shoulder, these scars have consistently been described 
as small, well-healed and non-tender, with no resulting 
limitation of motion or other impairment.  Overall, no 
specific impairment has been directly attributed by a medical 
examiner to the veteran's right shoulder scars.  Accordingly, 
the preponderance of the evidence is against a separate 
disability rating at this time for scars.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's right shoulder disability has 
itself required no extended periods of hospitalization since 
the initiation of this appeal, and is not shown by the 
evidence to present marked interference with employment in 
and of itself, as the veteran is retired.  Therefore, the 
assignment of an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b) is not warranted.  The veteran has not otherwise 
submitted evidence tending to show that his service-connected 
disability is unusual, or causes marked interference with 
work other than as contemplated within the schedular 
provisions discussed herein.  

Overall, the preponderance of the evidence is against a 
disability rating in excess of 20 percent for the veteran's 
residuals of a gunshot wound to the right shoulder.  However, 
the evidence of record does support the award of a separate 
20 percent rating, and no higher, based on limitation of 
motion of the right arm.  As a preponderance of the evidence 
is against the award of an increased rating in excess of that 
already awarded, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

A disability rating in excess of 20 percent for residuals of 
a left elbow fracture with postoperative ligament repair is 
denied.  

A disability rating in excess of 10 percent for ulnar 
neuropathy resulting from a left elbow fracture is denied.   

A disability rating in excess of 20 percent for residuals of 
a gunshot wound to the right shoulder is denied.  

A separate disability rating of 20 percent for limitation of 
motion of the right shoulder secondary to a service-connected 
gunshot wound is granted, subject to the laws and regulations 
governing the payment of monetary benefits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


